Citation Nr: 1738892	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-50 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include chronic paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to November 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied entitlement to service connection for a psychiatric disorder classified as chronic paranoid schizophrenia.  The Veteran timely appealed.   

The Veteran's claim was remanded in September 2013 for the Veteran to be afforded a hearing.  In September 2016, the Veteran was afforded a Travel Board hearing with the undersigned Veterans Law Judge.  The transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his paranoid schizophrenia began during active service.

There is no specific indication of psychiatric abnormality or treatment during service.

A May 1977 general VA medical examination indicates that the Veteran had non-specific psychiatric symptomatology.  A VA treatment record dated June 1977 indicates that the Veteran was treated for psychiatric symptomatology but signed himself out against medical advice.  

The Board notes that the Regional Office made various attempts to obtain records from the Chicago VA Medical Center, with some VA treatment records obtained.  The Board observes that a statement from the Veteran dated November 1977 indicated two auto accidents earlier during that year, for which he was treated at the Chicago VA Medical Center.  The only record associated for 1977 is the aforementioned psychiatric treatment.  Thus, there are definitely VA treatment records missing from the claims file.  On remand, the AOJ must ensure that all records are obtained from 1975 to the present, to include inpatient and outpatient records from the VA Medical System.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As the evidence of record indicates that the Veteran's psychiatric disability manifested within approximately eighteen months of service, the Veteran should be afforded a VA examination to determine if his psychiatric disability is related to service or if psychosis manifested within one year of service.

Additionally, a September 1994 VA treatment record indicates that the Veteran is in receipt of Social Security Disability payments due to his psychiatric disorder.  Such records must be obtained on remand.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his lack of entitlement to Social Security benefits must be requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any unassociated records, inpatient or outpatient, VA treatment records from the Chicago Veterans Health Care System and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Obtain the Veteran's records from the Social Security Administration, to include adjudicative as well as medical records.

3.  After completion of the above, schedule the Veteran for a VA psychiatric examination.  The Veteran's complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

The examiner is asked to address the following:

(a)  Identify all current acquired psychiatric disorders. 

(b)  For each currently diagnosed acquired psychiatric disorder, whether it is at least as likely as not (50 percent probability) that any such disorder is related to the Veteran's military service.  

(c)  Determine if the Veteran had psychosis which manifested within one year of active duty.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




